DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11 is/are rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se (see MPEP § 2106, subsection I).
Claim(s) 11 recites a storage medium that stores a program designed to cause a computer to carry out the image display method of claim 10. Applicant’s disclosure in PG-Pub US 20210019867 A1 recites “[0009] A storage medium according to yet another aspect of the present disclosure is a storage medium that stores a program designed to cause a computer to carry out the image display method described above. [0089] The program may also be downloaded via a telecommunications line such as the Internet or distributed after having been stored in a storage medium such as a memory card”. Since Applicant’s disclosure only provide a 
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first correction unit, a second correction unit in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification of the PG-Pub US 20210019867 A1, “[0089] The rendering processing unit 212, the misalignment correction unit 213, the distortion correction unit 215, and the display control unit 203 are each implemented as a microcomputer (computer system) including a processor such as a central processing unit (CPU) and a memory. That is to say, the rendering processing unit 212, the misalignment correction unit 213, the distortion correction unit 215, and the display control unit 203 are each implemented as a computer including a processor and a memory. The computer performs the function of the rendering processing unit 212, the misalignment correction unit 213, the distortion correction unit 215, or the display control unit 203 by making the processor execute a program stored in the memory”, the corresponding structures of the first and second correction units is a processor, e.g., CUP and a memory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 8, 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (US 20160357015) in view of Watanabe et al. (US 20210107356).
Regarding claim 1, Yagi discloses An image display system comprising: a body in which a display unit configured to display an image thereon is provided, the body being configured to project a virtual image, corresponding to the image, onto a target space using outgoing light of the display unit (Yagi, “[0027] FIGS. 1 and 2 illustrate the vehicle display ; and 
an image forming unit configured to form the image to be displayed on the display unit, the image forming unit including: a first correction unit configured to correct for distortion of the image; and a display screen of the display unit having a plurality of divisional areas, the image having a plurality of image regions, each of the plurality of divisional areas of the display screen being assigned with a distortion correction parameter for use to correct for the distortion of the virtual image, the first correction unit being configured to apply distortion correction to each of the plurality of image regions on the display screen based on a distortion correction parameter assigned to a divisional area where the image region is displayed (Yagi, Fig.6A, “[0031] Emission of the illumination light from the backlight 12 onto the liquid crystal display panel 11 is controlled in response to an instruction from the later-described display control unit 16. [0047] To properly correct distortion of the display image 30 caused due to a difference in the height of the eye range ER, it is necessary to prepare different correction patterns corresponding to respective segments by the height of the eye range ER. In the embodiment, the height of the eye range ER is classified into any of five segments Hr1, Hr2, Hr3, Hr4, and Hr5, and five kinds of correction patterns are prepared in a manner corresponding to the respective segments. [0064] When the control .
On the other hand, Yagi fails to explicitly disclose but Watanabe discloses a second correction unit configured to correct a display location of the image on the display unit in accordance with an orientation signal representing a change in orientation of the body (Watanabe, “[0207] Accordingly, the HUD apparatus 1 of the second embodiment has a function of detecting the state of the angle .theta. of the mirror 24A of the optical system 24 and performing the conversion processing that corrects the display position of the AR image inside the AR display area 7 so as to be matched with the state of the angle .theta.. [0231] As described above, the HUD apparatus 1 of the second embodiment has the function of automatically correcting the display position of the AR image inside the AR display area 7 in accordance with the state of the angle .theta. of the mirror 24A”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Watanabe and Yagi. That is, adding the AR image position correction of Watanabe to the HUD of Yagi. The motivation/ suggestion would have been the display positional shift between the real image and the virtual image is eliminated or reduced, so that the favorable AR display is achieved (Watanabe, [0231]).
Regarding claim(s) 10, it is interpreted and rejected for the same reasons set forth in claim(s) 1.

Yagi further discloses A storage medium that stores a program designed to cause a computer to carry out the image display method (Yagi, “[0034] As a hardware configuration of the display control unit 16, the display control unit 16 is composed of a central processing unit (CPU) serving as a control unit mainly performing calculation processing, a memory (such as a random access memory (RAM) and a read only memory (ROM)) serving as a storage unit storing therein programs and information, an input and output interface, and other components”).
 Regarding claim 2, Yagi in view of Watanabe discloses The image display system of claim 1.
Yagi further discloses wherein the outgoing light of the display unit is projected onto, and reflected from, a projection area of a reflective member to produce the virtual image in the target space (Yagi, fig.2, “[0032] The aspherical mirror 13 reflects a light entering from the liquid crystal display panel 11 side on its surface and emits the light toward a windshield (a transparent glass window) WS side. The aspherical mirror 13 has an optical property to form an image in a certain distant position”), 
the divisional areas of the display screen are used as a plurality of first divisional areas, the projection area includes a plurality of second divisional areas, the plurality of second divisional areas of the projection area correspond one to one to the plurality of first divisional areas of the display screen, in each of the plurality of first divisional areas of the display screen, the distortion correction parameter assigned to the first divisional area is also applicable to a corresponding one of the plurality of second divisional areas for the first divisional area, and in each of the plurality of first divisional areas, the first correction unit is configured to correct for, using the distortion correction parameter, distortion to be produced when the outgoing light is reflected from the corresponding second divisional area (Yagi, fig.2, “[0055] FIG. 5 is a flowchart that illustrates a procedure in which the display control unit 16 transforms coordinates on display data displayed on the liquid crystal display panel 11 so as to correct distortion. FIGS. 6A and 6B illustrate correspondence between the segments in the height direction of the eye box EB, the shapes of correction patterns in the image processing, and the shapes of display images visually recognized. [0064] When the control illustrated in FIG. 2 is performed, as illustrated in FIGS. 6A and 6B, with a change between the segments in the height direction of the eye box EB, the correction pattern is automatically changed to a pattern corresponding to the segment. The display image 30 is therefore formed to be visually recognized in a distortion-free state in any height. [0067] In addition, the HUD unit 10 illustrated in FIGS. 1 and 2 detects the projecting direction Dr1 based on the inclination angle of the aspherical mirror 13 disposed in the middle of the optical path, determines to which segment of segments Hr1, Hr2, Hr3, Hr4, and Hr5 the projecting direction Dr1 belongs, and accordingly changes the correction pattern. Claim 2, wherein the display control unit is configured to have a plurality of correction patterns, select one correction pattern from the correction patterns according to a segment corresponding to an eye level of a driver specified based on the projecting direction adjusted by the projecting direction changing mechanism, and correct the shape of the image based on the correction pattern”. Therefore, the segments on the display and the aspherical mirror are one-to-one correspondence, and the display control unit applies correction patterns to corresponding segments on the display panel as well as the mirror).

Yagi further discloses wherein the orientation signal is an output signal of a gyrosensor configured to detect a change in the orientation of the body (Yagi, “[0069] The sensor 108 has a publicly-known sensor group mounted on a car, and outputs the detection information. The ECU 101 and the HUD apparatus 1 acquires the detection information, and perform the control. Examples of a sensor device in the sensor 108 include a car speedometer, an acceleration sensor, a gyrosensor…[0209] The detector 26 detects the angle .theta. of the mirror 24A of the optical system 24 or others. Note that a method of detecting the angle .theta. by the detector 26 is not particularly limited”. Therefore, Yagi indicates the angle .theta. can be detected by a gyrosensor).
Regarding claim 8, Yagi in view of Watanabe discloses The image display system of claim 1.
Watanabe further discloses a sensor configured to output the orientation signal (Watanabe, “[0209] In the display 20 of the HUD apparatus 1, the driving unit 25 includes a detector 26. The detector 26 detects the angle .theta. of the mirror 24A of the optical system 24 or others.’). The same motivation of claim 1 applies here.
Regarding claim 9, Yagi in view of Watanabe discloses The image display system of claim 1.
Yagi further discloses a projection unit housed in the image display system and configured to project the virtual image onto a target space using outgoing light of the display unit; and a moving vehicle body provided with the image display system (Yagi, Figs.1&2, “[0028] The HUD unit 10 is accommodated inside a dashboard of a vehicle and is .
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (US 20160357015) in view of Watanabe et al. (US 20210107356), and further in view of Bassi et al. (US 20160368417).
Regarding claim 3, Yagi in view of Watanabe discloses The image display system of claim 1.
On the other hand, Yagi in view of Watanabe fails to explicitly disclose but Bassi discloses wherein the first correction unit is configured to correct for the distortion of the image that has been subjected to correction by the second correction unit (Bassi, “[0055] [0055] FIG. 10 illustrates a system of multiple cameras and displays 1000 with distributed processors that may correct for different distortions caused by windshield surfaces 1050, and blend individual images together to form a larger virtual display surface 1020. Claim 23, selecting a viewing perspective in the corresponding UWA feed according to a viewing display mode instruction; applying a first transformation to the selected viewing perspective to correct for perspective distortion of the UWA feed; applying a second transformation to the perspective corrected UWA feed to correct for windshield distortion and projection geometric distortions”).
.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (US 20160357015) in view of Watanabe et al. (US 20210107356), and further in view of Cashen et al. (US 20170169612).
Regarding claim 4, Yagi in view of Watanabe discloses The image display system of claim 1.
Yagi further discloses the first correction unit is configured to reassign, on the display screen, the distortion correction parameter to the divisional area shifted by the magnitude of correction measured, and apply the distortion correction to the image region of the image based on the distortion correction parameter reassigned (Yagi, fig. 5, S13-S18, “[0059] At Step S13, the display control unit 16 acquires information about a projecting direction Dr1 (see FIG. 6B) of display light, for example, from a sensor (not illustrated) connected to the projecting direction changing mechanism 15. In other words, the display control unit 16 detects the projecting direction Dr1 changing with a change in the inclination angle of the aspherical mirror 13. [0061] At Step S15, the projecting direction Dr1 is compared with a plurality of thresholds to determine to which segment of segments Hr1, Hr2, Hr3, Hr4, and Hr5 in the height direction of the eye box EB the projecting direction Dr1 belongs. [0062] At Step S17, the display control unit 16 acquires a piece of correction pattern data corresponding to the above-described two parameters Pw and Ph from the database DB1. [0063] At Step S18, the display control unit 16 updates correction pattern data used for coordinate transformation by the image processing unit in the graphic processor GP to the correction pattern data having been last selected at Step S17”).
On the other hand, Yagi in view of Watanabe fails to explicitly disclose but Cashen discloses wherein the second correction unit is configured to correct a display location on the display unit of the image that has been subjected to distortion correction by the first correction unit (Cashen, “[0142] Image distortion may include geometric distortions, pincushion and/or barrel distortions, lateral chromatic aberration, and color and luminance, to name a few. Predistortion may involve the use a warp map to dynamically move input pixels (e.g., (P.sub.x,P.sub.y)) into output pixels (e.g., (P.sub.x′,P.sub.y′)). [0144] If the windshield surface, mounting, and display unit optical variation are calibrated or predicted at a component level for each static error factor 610, then each static error factor 610 may have a corresponding warp map; meaning, there may be a windshield surface variation warp map, a mounting variation warp map, and a display unit optical variation warp map”), and 
the first correction unit is configured to predict a magnitude of correction to be made when the second correction unit corrects the display location of the image (Cashen, “[0058] To obtain a high degree of accuracy, the graphics unit 300 comprises an alignment system 500 that applies corrections and predictive corrections in real time in both graphics generation and image warping such that the generated virtual images are correctly aligned with their intended real-world targets 106 within acceptable levels of distortion. [0142] A predicted corrections method may include creating warp maps based on windshield measurement data and associated optical analysis derived from a large sample size of production windshields”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cashen into the combination of Watanabe and Yagi, to include all limitations of claim 4. That is, applying the distortions correction and predictive corrections of Cashen to the HUD of Yagi and Watanabe, especially, replacing the measured correction of Yagi with the predicted correction of Cashen. The motivation/ suggestion would have been the graphic image is substantially aligned with the real-world target it is intended to overlay and the graphic image is displayed substantially free of distortion (Cashen, abstract).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (US 20160357015) in view of Watanabe et al. (US 20210107356), and further in view of Eo et al. (US 20170206689).
Regarding claim 6, Yagi in view of Watanabe discloses the image display system of claim 1.
On the other hand, Yagi in view of Watanabe fails to explicitly disclose but Eo discloses wherein the magnitude of the correction applied by the second correction unit to the display location of the image is nonlinear with respect to a variation in the orientation of the body (Eo, “[0009] The distortion caused by optics shows in a complicated manner the distortion caused by the lens, the perspective distortion caused by a difference between the panel where pixels are displayed and a space where the image is displayed, etc. Therefore, the distortion caused by optics shows non-linear characteristics. [0010] In this case, a Cartesian coordinate system is converted into a spherical coordinate system, and a non-linear ratio of a distance and an angle from the center of the lens is calculated through lens modeling by approximating the ratio by means of high-order polynomial operations”).
.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (US 20160357015) in view of Watanabe et al. (US 20210107356), and further in view of Akiba et al. (US 20190266423).
Regarding claim 7, Yagi in view of Watanabe discloses The image display system of claim 1.
On the other hand, Yagi in view of Watanabe fails to explicitly disclose but Akiba discloses wherein the image displayed on the display unit includes: a first region to be subjected to the correction by the second correction unit; and a second region to be subjected to no correction by the second correction unit (Akiba, “[0064] For example, the distortion correcting level is set to a level which allows the process to be applied to only the central area CWC of the wide-angle image WI, the distortion correction cannot be applied to, at least, a part of the central area CWC. Alternatively, if the distortion correcting level is set to another level for correcting distortion of the narrow-angle image, the central area CWC will treated by the distortion correction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Akiba into the combination of Watanabe and Yagi. That is, applying the partial distortion correction of Akiba to the display image of Yagi and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        2/8/2022